             Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 1 of 16



                                                                The Honorable Marsha J. Pechman
 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
     YOLANY PADILLA, IBIS GUZMAN, BLANCA
11
     ORANTES, BALTAZAR VASQUEZ,                                    No. 2:18-cv-928 MJP
12                              Plaintiffs-Petitioners,
         v.
13                                                                 DEFENDANTS’ REPLY IN
     U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                      SUPPORT OF MOTION
14
     (“ICE”); U.S. DEPARTMENT OF HOMELAND                          TO DISMISS THIRD
15   SECURITY (“DHS”); U.S. CUSTOMS AND BORDER                     AMENDED COMPLAINT
     PROTECTION (“CBP”); U.S. CITIZENSHIP AND
16   IMMIGRATION SERVICES (“USCIS”); EXECUTIVE
     OFFICE FOR IMMIGRATION REVIEW (“EOIR”);                       NOTE ON MOTION
17
     MATTHEW ALBENCE, Acting Director of ICE;                      CALENDAR: JUNE 21, 2019
18   KIRSTJEN NIELSEN, Acting Secretary of DHS; KEVIN
     K. McALEENAN, Acting Commissioner of CBP; L.
19   FRANCIS CISSNA, Director of USCIS; ELIZABETH
     GODFREY, Acting Seattle Field Office Director, ICE;
20
     WILLIAM BARR, United States Attorney General;
21   LOWELL CLARK, warden of the Northwest Detention
     Center in Tacoma, Washington; CHARLES INGRAM,
22   warden of the Federal Detention Center in SeaTac,
     Washington; DAVID SHINN, warden of the Federal
23
     Correctional Institute in Victorville, California; JAMES
24   JANECKA, warden of the Adelanto Detention Facility;

25                                    Defendants-Respondents.
26
27
28
                                              i
     DEFENDANTS’ REPLY IN SUPPORT OF                                 Department of Justice, Civil Division
     MOTION TO DISMISS                                                 Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                          P.O. Box 868 Ben Franklin Station
                                                                           Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                              (202) 616-4458
                Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 2 of 16



                                                        TABLE OF CONTENTS
 1
 2
 3   I.      The Named Plaintiffs Lack Standing to Bring The Bond Hearing Class Claims. .................. 1
 4   II.     Count I Should Be Dismissed For Failure to State a Claim. .................................................. 3
 5
     III.      Count II Should Be Dismissed For Failure to State a Claim. .............................................. 6
 6
     IV.       Count III Should Be Dismissed for Failure to State a Claim. .............................................. 9
 7
 8   V.      Count IV Should Be Dismissed for Failure to State a Claim. ................................................ 9

 9   VI.       The Remaining Claims Should Be Dismissed. .................................................................. 10
10
     VII.      The Class Claims for Injunctive Relief are Barred by Section 1252(f)(1). ....................... 11
11
     VIII.       Conclusion ...................................................................................................................... 12
12
13   CERTIFICATE OF SERVICE ..................................................................................................... 14

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      ii
     DEFENDANTS’ REPLY IN SUPPORT OF                                                                  Department of Justice, Civil Division
     MOTION TO DISMISS                                                                                  Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                                                           P.O. Box 868 Ben Franklin Station
                                                                                                            Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                                               (202) 616-4458
             Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 3 of 16




 1           In an effort to salvage an injunction entered on a different constitutional claim, Plaintiffs’
 2   Third Amended Complaint (TAC) introduces three new claims. These claims should be dismissed.
 3   First, named Plaintiffs lack standing to bring these new claims challenging Matter of M-S-, 27 I.
 4   & N. Dec. 509 (A.G. 2018), and the constitutionality of 8 U.S.C. § 1225(b)(1)(B)(ii) as they were
 5   not subject to detention pursuant to that provision and any risk that they may be subject to it is
 6   purely speculative. Their claims also fail to state claims for relief. Plaintiffs cannot make a
 7   cognizable claim that 8 U.S.C. § 1226(a) governs the Bond Hearing class’s detention, and applying
 8   the proper statute, Plaintiffs cannot plead a constitutional entitlement to a bond hearing within
 9   seven days. No court has ever concluded that section 1225(b)(1)(B)(ii) is unconstitutional as
10   applied to any individual after only seven days. Their other claims similarly fail to state claims as
11   they lack legal support and are not amenable to classwide resolution. Their claims are also barred
12   by 8 U.S.C. §§ 1252(a)(2)(A) and 1252(f)(1), as they are requests to review “procedures and
13   policies adopted . . . to implement the provisions of section 1225(b)(1),” and improper requests for
14   classwide injunctive relief.
15      I.      The Named Plaintiffs Lack Standing to Bring The Bond Hearing Class Claims.
16           Perhaps in an effort to avoid their burden of showing actual and particularized harm,
17   Plaintiffs incorrectly treat Defendants’ arguments for dismissal of the claims on behalf of the Bond
18   Hearing (BH) class (Counts I, II, III, IV, and VI) as based on mootness. Defendants did not argue
19   that their claims were moot, but rather that the BH class claims must be dismissed because
20   Plaintiffs lack standing to bring these claims. Without any injury—actual or imminent—Plaintiffs
21   lack standing and their claims on behalf of the BH class must be dismissed. Named Plaintiffs and
22
     the BH class cannot allege any injury to bring claims that Matter of M-S- is unconstitutional (Count
23
     I), violates the INA (Count II), parole hearings before an IJ are required (Count III), Matter of M-
24
     S- violates notice and comment rulemaking (Count IV) and that Matter of M-S- violates the APA
25
     (Count VI), for the simple reason that each of them are—and will remain—completely unaffected
26
     by the Attorney General’s decision in Matter of M-S-.
27
             In an attempt to allege an injury, Plaintiffs allege that an IJ’s bond order may be revoked
28
                                                    1
     DEFENDANTS’ REPLY IN SUPPORT OF                                      Department of Justice, Civil Division
     MOTION TO DISMISS                                                      Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                               P.O. Box 868 Ben Franklin Station
                                                                                Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                   (202) 616-4458
             Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 4 of 16




 1   any time based on changed circumstances. See Opp. at 3. They cite to Meza v. Bonnar, No. 18-cv-
 2   02708-BLF, 2018 WL 2151877 (N.D. Cal. May 10, 2018), in support of this argument. But this
 3   case actually bolsters Defendants’ position, as there the BIA took action to reverse the alien’s bond
 4   order, which paved the way for redetention. Plaintiffs have not alleged this has or will occur here.
 5   Furthermore, Meza demonstrates that the legal analysis of named Plaintiffs’ claims would be
 6   distinct from the analysis of the class’s claims: there, the court focused on the specific issues raised
 7   by retroactive application of the holding in Jennings v. Rodriguez, 138 S. Ct. 830 (2018), and such
 8   issues would be unique to named Plaintiffs and not representative of the class. Plaintiffs also assert
 9   that aliens in other, unrelated, litigation have been redetained, and thus courts have declined to
10   find other cases moot after an alien’s release. This argument ignores the evidence in this case that
11   Defendants do not intend to redetain Plaintiffs or other aliens with final bond orders after Matter
12   of M-S- goes into effect. See Hott Decl., ECF 136-1, attesting that at this time, ICE does not intend
13   to redetain anyone who received a final bond prior to the implementation of Matter of M-S-. In
14   addressing this declaration, Plaintiffs assert that it does not meet the standard of voluntary
15   cessation, an exception to the mootness doctrine. But again, Defendants are not arguing that this
16   case is moot, and thus Plaintiffs’ argument makes little sense—it still does not identify any injury
17   (past or imminent) that relates to the harm alleged in the TAC deriving from Matter of M-S-, a
18   decision and application of the immigration laws that has never been employed against the named
19   Plaintiffs. Plaintiffs received bond hearings (albeit not as quickly as they would have preferred),
20   they have been released, they were never subjected to Matter of M-S- or its interpretation of the
21   INA, and ICE does not intend to redetain them. Thus, Named Plaintiffs have no injury sufficient
22   for constitutional standing principles. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
23          Plaintiffs also completely fail to address the argument that they are not adequate class
24   representatives and cannot stand in for those who would be subject to Matter of M-S- in the future
25   consistent with due process. See Campbell v. City of Los Angeles, 903 F.3d 1090, 1105 (9th Cir.
26   2018) (adequacy requirement serves to protect the due process rights of absent class members who
27   will be bound). Instead, Plaintiffs confusingly argue that even if their individual detention claims
28
                                                    2
     DEFENDANTS’ REPLY IN SUPPORT OF                                       Department of Justice, Civil Division
     MOTION TO DISMISS                                                       Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                                P.O. Box 868 Ben Franklin Station
                                                                                 Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                    (202) 616-4458
              Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 5 of 16




 1   are moot, the certified class can pursue their claims. But this is no longer a circumstance where it
 2   is appropriate to apply the inherently transitory principle, as this Court previously did. Named
 3   Plaintiffs were never subject to what they are now challenging, so their claims are not transitory
 4   as they never existed, there is no claim to be repeated, and therefore no claim that is “capable of
 5   repetition, yet evading review.” Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1088 (9th Cir. 2011).
 6            In the face of the evidence put forward by Defendants that they do not intend to redetain
 7   individuals like Plaintiffs who have a final bond order that was rendered prior to the
 8   implementation of Matter of M-S-, Plaintiffs have failed to put forth anything other than
 9   unsupported speculation of potential future redetention. Their claims must therefore be dismissed.
10      II.      Count I Should Be Dismissed For Failure to State a Claim.
11            Plaintiffs never directly confront that in pursuing Count I, they are asking this Court to find
12   that the mandatory detention statute Matter of M-S- applies, 8 U.S.C. § 1225(b)(1)(B)(ii), is
13   unconstitutional. In arguing against dismissal of this Count, Plaintiffs focus on asserting that by
14   virtue of their illegal entry into the United States they have due process rights. Defendants’ position
15   is that the BH class, who entered the United States unlawfully without inspection for a brief period
16   of time before apprehension, and have never been admitted, are assimilated to the status of arriving
17   aliens and as such, are entitled only to the process that Congress has provided. This position is
18   well established. See, e.g., Alvarez–Garcia v. Ashcroft, 378 F.3d 1094, 1097–98 (9th Cir. 2004)
19   (“As an excludable alien, Alvarez-Garcia, though she currently stands on United States soil, is
20   classified as ‘one who has never entered’ the country.”) Indeed, aliens who present for inspection
21   at ports of entry are on U.S. soil, so the distinction Plaintiffs place all their weight on is that they
22   violated U.S. law by crossing the border illegally (and are entitled to a due process interest in
23   release even where the law says otherwise), whereas aliens arriving at a port of entry have
24   complied with U.S. law (but are not entitled to a due process interest in release). Even taking
25   Plaintiffs’ counterintuitive and erroneous argument at face value, if this Court finds that by virtue
26   of their brief, unlawful presence in the United States that they are entitled to some additional due
27   process rights, this Court must analyze what process they are entitled to—they are not
28
                                                     3
     DEFENDANTS’ REPLY IN SUPPORT OF                                        Department of Justice, Civil Division
     MOTION TO DISMISS                                                        Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                                 P.O. Box 868 Ben Franklin Station
                                                                                  Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                     (202) 616-4458
             Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 6 of 16




 1   automatically entitled to bond hearings within seven days if this Court finds that the statute
 2   requiring their detention is unconstitutional.
 3          In examining what process Plaintiffs are due, this Court must look to how the Supreme
 4   Court has analyzed similar immigration cases. The starting point is Zadvydas v. Davis, in which
 5   the Supreme Court held that the indefinite detention of resident aliens ordered removed was
 6   unlawful. 533 U.S. 678 (2001). The Court limited its holding to this context, specifically noting
 7   that “[a]liens who have not yet gained initial admission to this country”—in other words, plaintiffs
 8   here—“would present a very different question” given that they would have less of an
 9   entitlement—if any at all—to release into the country. Id. at 682. In Zadvydas, the Supreme Court
10   articulated a six-month period of presumptively reasonable detention for those who had developed
11   extensive ties to the United States. Id. at 701. Two years after Zadvydas, in Demore v. Kim, the
12   Supreme Court emphasized that in the immigration context, “Congress regularly makes rules that
13   would be unacceptable if applied to citizens.” 538 U.S. 510, 521 (2003) (quoting Matthews v. Diaz,
14   426 U.S. 67, 79-80 (1976)). The Supreme Court accordingly found that a “brief” six-month
15   detention of an alien, who had extensive ties to the United States, during the pendency of removal
16   proceedings was fully justified and did not violate the Due Process Clause. Id. at 513. “Detention
17   during removal proceedings is a constitutionally permissible part of [the] process.” Id. at 520.
18          Plaintiffs’ attempts to distinguish Demore are meritless. Plaintiffs assert that with the
19   exception of Demore, “the Supreme Court has never upheld civil detention as constitutional
20   without an individualized hearing before a neutral decision maker, to ensure continued detention
21   is justified.” Opp. at 8. This minimizes the critical reality that the Supreme Court did uphold
22   detention in Demore and that it is a binding holding of the Supreme Court. Moreover, this
23   contention is not true—the Supreme Court also upheld civil detention without an individualized
24   hearing in Zadvydas. Zadvydas did not impose a bond hearing requirement, instead, it held that
25   due process concerns would arise only after six months had passed such that aliens may have a
26   viable claim to release on a theory that their removal was not significantly likely. Such claims are
27   raised through habeas, not in a bond hearing. Plaintiffs again try to analogize this case—which
28
                                                      4
     DEFENDANTS’ REPLY IN SUPPORT OF                                     Department of Justice, Civil Division
     MOTION TO DISMISS                                                     Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                              P.O. Box 868 Ben Franklin Station
                                                                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (202) 616-4458
             Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 7 of 16




 1   involves Congress’s categorical judgment that aliens who are recent entrants and lack ties to the
 2   United States, like Plaintiffs, be detained for the pendency of their removal proceedings—with
 3   cases arising in other civil commitment contexts. Those cases are inconsistent with how the
 4   Supreme Court has treated immigration detention and are inapposite. See, e.g., Demore, 538 U.S.
 5   510, Jennings, 138 S. Ct. 830. Plaintiffs also argue that the Supreme Court placed great weight on
 6   the brief period of detention for most aliens in Demore, but fail to grapple with relevant Supreme
 7   Court and Ninth Circuit precedent that explains that constitutional concerns only become
 8   implicated after detention has become prolonged, which happens only after at least six months of
 9   detention have elapsed. Plaintiffs also argue that they “do not assert a due process right to release
10   from detention on the theory that their detention is no longer in service of their removal. Instead,
11   they argue that due process requires a basic hearing to ensure that their continuing imprisonment
12   is justified.” Opp. at 11 (emphasis in original). But this cannot be squared with Demore or
13   Zadvydas, and is a distinction without a difference, as the desired end result of the hearing is release
14   during the pendency of their removal proceeding. Plaintiffs are not entitled to additional process
15   if they do not have an underlying interest in release—the very interest the additional process is
16   designed to vindicate.
17           The Ninth Circuit has confirmed that section 1252(b)(1)(B)(ii) can be constitutionally
18   applied to unadmitted aliens for a period of months, (Rodriguez v. Robbins, 804 F.3d 1060, 1069-
19   70 (9th Cir. 2015) (rev’d, 138 S. Ct. at 836)), or even years (Barrera v. Rison, 44 F.3d 1441, 1448-
20   50 (9th Cir. 1995) (en banc), cert. denied, 516 U.S. 976 (1995). Even if the Court were to conclude
21   that the statute were unconstitutional after the passage of time and the BH class is entitled to more
22   process than the statute provides, by virtue of their brief, illegal presence in the United States, their
23   entitlements would still fall short of the relief sought in the TAC. There is no entitlement to a bond
24   hearing within seven days—consistent with Demore and Zadvydas, the Ninth Circuit, both before
25   and in the wake of Jennings has held, at most, that constitutional concerns are implicated only after
26   six months of detention. See Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018). Robbins, 804
27   F.3d at 1069-70. And despite Plaintiffs’ desire for a rigid and inflexible time limit and elevated
28
                                                     5
     DEFENDANTS’ REPLY IN SUPPORT OF                                        Department of Justice, Civil Division
     MOTION TO DISMISS                                                        Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                                 P.O. Box 868 Ben Franklin Station
                                                                                  Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                     (202) 616-4458
               Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 8 of 16




 1   procedural protections, the Supreme Court has “repeatedly stressed” that due process is a flexible
 2   concept that requires an individualized assessment of numerous factors including, first “the private
 3   interest that will be affected by the official action; second, the risk of an erroneous deprivation of
 4   such interest through the procedures used, and the probable value, if any, of additional or substitute
 5   procedural safeguards; and finally, the Government’s interest, including the function involved and
 6   the fiscal and administrative burden that the additional or substitute procedural requirement would
 7   entail.” Mathews v. Eldridge, 424 U.S. 319, 334 (1976). Because a seven-day requirement, which
 8   is necessary to redress the alleged injury suffered by the BH class, is wholly unsupported by any
 9   legal precedent, this claim should be dismissed. See TAC, ¶. Jennings itself recognized this point
10   “the Court of Appeals has already acknowledged that some members of the certified class” and
11   here the Court was talking about aliens subject to detention under section 1225(b), “may not be
12   entitled to bond hearings as a constitutional matter.” Jennings, 138 S. Ct. at 852 (citing
13   Shaughnessy v. United States ex rel. Mezei, 345 U.S. 206 (1953) and Landon v. Plascensia, 459
14   U.S. 21, 34 (1982)).
15             Plaintiffs assert that this Court should not assume that section 1225 comes to this Court
16   with a presumption of constitutionality, and instead should exercise de novo habeas review to
17   determine if detention is unconstitutional. But they do not acknowledge that courts evaluating
18   detention in habeas are evaluating the constitutionality of an individual’s detention, not the
19   constitutionality of a statute. “It is well-established that acts of Congress enjoy a strong
20   presumption of constitutionality.” Schwenk v. Hartford, 204 F.3d 1187, 1204 (9th Cir. 2000).
21   Because Plaintiffs cannot meet their heavy burden to show that section 1225(b)(1)(B)(ii) is
22   unconstitutional, and the relief they request is completely unsupported and cannot be justified
23   under the Due Process Clause, this claim must be dismissed.
24      III.      Count II Should Be Dismissed For Failure to State a Claim.
25             Plaintiffs raise a number of arguments in support of their contention that the INA requires
26   bond hearings. First, they argue that they have a right to a bond hearing under section 1226(a). In
27   support of this claim, they assert that Jennings did not address claims brought “by the class of
28
                                                    6
     DEFENDANTS’ REPLY IN SUPPORT OF                                      Department of Justice, Civil Division
     MOTION TO DISMISS                                                      Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                               P.O. Box 868 Ben Franklin Station
                                                                                Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                   (202) 616-4458
             Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 9 of 16




 1   asylum seekers at issues here.” Opp. at 14. At the time Jennings was decided, aliens like the
 2   plaintiff class were receiving bond hearings pursuant to Matter of X-K-, 23 I. & N. Dec. 731 (BIA
 3   2005). But as the Attorney General later explained, that case was “wrongly decided,” and that
 4   based upon the statutory text, “all aliens transferred from expedited to full proceedings after
 5   establishing a credible fear are ineligible for bond.” Matter of M-S-, 27 I. & N. Dec. at 518-19.
 6          Plaintiffs also assert that reading section 1225(b)(1)(B)(ii), which governs Plaintiffs’
 7   detention, to require mandatory detention throughout their asylum proceedings creates tension
 8   with section 1225(b)(1)(B)(iii)(IV), which provides for mandatory detention for asylum seekers
 9   who are not found to have a credible fear of persecution or torture. But section 1225(a)(1) places
10   both of these classes of aliens on equal footing as applicants for admission: “[a]n alien present in
11   the United States who has not been admitted or who arrives in the United States (whether or not a
12   designated port of arrival) . . . shall be deemed for purposes of this chapter an applicant for
13   admission.” (emphasis added). Indeed, section 1225(b)(2) works the same way—aliens who are
14   not put in expedited removal at all also “shall be detained for a [removal] proceeding.” Thus, there
15   is no tension with section 1225(b)(1)(B)(iii)(IV), as it is not the statute that governs detention of
16   the BH Class. Section 1225(b)(1)(B)(ii) and section 1225(b)(1)(B)(iii)(IV) are complementary;
17   they provide for the same detention of applicants for admission who seek asylum and who are
18   found to have a positive or a negative credible fear finding: mandatory detention pending the
19   completion of removal proceedings. See Jennings, 138 S. Ct. at 845.
20          Plaintiffs also argue that the fact that DHS sometimes elects to place unadmitted asylum
21   seekers directly into removal proceedings under section 1229a, rather than into expedited removal,
22   creates an arbitrary and capricious result. But DHS has always had the discretion to make the
23   determinations that lead to either expedited or section 1229a removal proceedings. See Innovation
24   Law Lab v. McAleenan, 924 F.3d 503, 508 (9th Cir. 2019) (“Congress’ creation of expedited
25   removal did not impliedly preclude the use of § 1229a removal proceedings for those who could
26   otherwise have been placed in the more streamlined expedited removal process.”); see also Matter
27   of E-R-M- & L-R-M-, 25 I. & N. Dec. 520, 523 (BIA 2011) (“DHS has discretion to put aliens in”
28
                                                   7
     DEFENDANTS’ REPLY IN SUPPORT OF                                     Department of Justice, Civil Division
     MOTION TO DISMISS                                                     Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                              P.O. Box 868 Ben Franklin Station
                                                                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (202) 616-4458
             Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 10 of 16




 1   removal proceedings “even though they may also be” eligible for expedited removal). And even if
 2   an alien was placed into removal proceedings under section 1229a, they would still be subject to
 3   mandatory detention under section 1225(b)(2) or section 1225(b)(1)(B)(ii).
 4           Plaintiffs also suggest that this Court should read the INA “to require bond hearings for
 5   class members under § 1226(a)” under the canon of constitutional avoidance and Zadvydas. Opp.
 6   at 15. But Zadvydas did not address detention under section 1225(b) and the Supreme Court has
 7   already held that section 1225(b) is not ambiguous, and therefore application of the canon of
 8   constitutional avoidance is inappropriate. See Jennings, 138 S. Ct. at 843 (“Zadvydas represents a
 9   notably generous application of the constitutional-avoidance canon.”). The plain text of section
10   1225(b)(1)(B)(ii) provides that aliens found to have a “credible fear of persecution” “shall be
11   detained for further consideration of the application for asylum.” That unequivocal language
12   provides for mandatory detention and does not encompass any implied right to a bond hearing. See
13   Matter of M-S-, 27 I. & N. Dec. at 515-16 (“Section 235(b)(1)(B)(ii) [of the INA] provides that, if
14   an alien in expedited proceedings establishes a credible fear, he ‘shall be detained for further
15   consideration of the application for asylum.’”); Jennings, 138 S. Ct. at 845 (“§§ 1225(b)(1) and
16   (b)(2) mandate detention throughout the completion of applicable proceedings”); see also
17   Innovation Law Lab, 924 F. 3d at 506. Lastly, Plaintiffs also cite to a twenty-year-old
18   Memorandum to support their claims. Memorandum from Paul W. Virtue, U.S. Dep’t of Justice,
19   INS, to INS officials, Authority to Parole Applicants for Admission Who Are Not Also Arriving
20   Aliens, Legal Op. No. 98-10, 1998 WL 1806685, at *2 (Aug. 21, 1998), but this memo pre-dates
21   the Homeland Security Act of 2002 and the redistribution of the functions of the former INA. The
22   BIA has recognized that “the Attorney General has no parole authority under section
23   212(d)(5)(A).” See Matter of Castillo-Padilla, 25 I. & N. Dec. 257, 261 (BIA 2010); see also id.
24   at 263 (recognizing that the 1998 Virtue memo has been superseded in relevant part by a
25   subsequent DHS Office of the General Counsel memo, Memorandum from Gus P. Coldebella to
26   DHS officials (Sept. 28, 2007)).1
27   1
       This memorandum has been released through FOIA and is available at https://www.aila.org/infonet/dhs-ina-236-
28   release-versus-ina-212d5-parole (last visited June 21, 2019).
                                                            8
     DEFENDANTS’ REPLY IN SUPPORT OF                                              Department of Justice, Civil Division
     MOTION TO DISMISS                                                              Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                                       P.O. Box 868 Ben Franklin Station
                                                                                        Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                           (202) 616-4458
               Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 11 of 16




 1       IV.      Count III Should Be Dismissed for Failure to State a Claim.
 2             In support of their claim that they are entitled to an individualized parole hearing before an
 3   IJ under the INA, Plaintiffs note that the statute is silent as to which procedures must be used and
 4   again argue that this Court should apply the canon of constitutional avoidance to read in a
 5   requirement that parole hearings be conducted before an IJ. While Plaintiffs are correct that
 6   Jennings did not interpret whether the parole process comports with due process, that is not
 7   Plaintiffs’ claim. Instead, Plaintiffs’ claim is that the statute requires a parole hearing before an IJ.
 8   This argument is undercut by the fact that Jennings made clear that the parole process in 8 U.S.C. §
 9   1182(d)(5)—which does not provide for a hearing before an IJ—is the exclusive mechanism by
10   which an alien could seek release from detention under section 1225(b); “there are no other
11   circumstances under which aliens detained under § 1225(b) may be released.” 138 S. Ct. at 845.
12   And although the statute is silent as to the specific procedures to be used in making parole
13   decisions, 8 U.S.C. § 1182(d)(5)(A) confers unfettered discretion on the Secretary of the
14   Department of Homeland Security to, on a “case-by-case basis” parole individual aliens “for
15   urgent humanitarian reasons or significant public benefit.” Nowhere does this statue—the
16   exclusive mechanism for release under section 1225(b)—mention IJ hearings.
17             Plaintiffs also argue that this claim should not be dismissed because it is a “purely legal”
18   challenge and therefore not precluded by 8 U.S.C. § 1252(a)(2)(B)(ii), which precludes judicial
19   review over discretionary decisions. Notably, Plaintiffs do not cite a single case in support of this
20   argument and do not rebut Defendants’ argument that section 1252(a)(2)(B)(ii) extends to the
21   procedures the agency elects to employ in carrying out discretionary determinations. See Vermont
22   Yankee Nuclear Power Corp. v. NRDC, Inc., 435 U.S. 519, 524 (1978). Because there is absolutely
23   no support for their demand for parole hearings before an IJ, Count III must be dismissed.
24       V.        Count IV Should Be Dismissed for Failure to State a Claim.
25             Plaintiffs do not appear to contest that Mater of M-S- was an adjudication, but argue that
26   Defendants were required to engage in notice-and-comment rulemaking because existing
27   regulations provide Plaintiffs with bond hearings, and regulations cannot be repealed via
28
                                                      9
     DEFENDANTS’ REPLY IN SUPPORT OF                                        Department of Justice, Civil Division
     MOTION TO DISMISS                                                        Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                                 P.O. Box 868 Ben Franklin Station
                                                                                  Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                     (202) 616-4458
              Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 12 of 16




 1   adjudication. The problem with Plaintiffs’ argument is that the regulations that Plaintiffs cite do
 2   not provide aliens detained pursuant to section 1225(b), such as themselves, a bond hearing. 8
 3   C.F.R. § 1236.1(d) provides that the “immigration judge is authorized to exercise the authority in
 4   section 236 of the Act … and determine the amount of bond, if any, under which the respondent
 5   may be released, as provided in § 1003.19 of this chapter.” (emphasis added). 8 C.F.R. §
 6   1003.19(h)(2)(i) excludes specific classes of aliens from bond. Because aliens like plaintiffs—who
 7   entered without inspection—do not appear in the list of excluded classes, they conclude that they
 8   are eligible for bond. But this disregards that 8 C.F.R. §§ 1003.19 and 1236.1(d), far from
 9   describing the complete universe of aliens ineligible for bond, only apply to aliens detained
10   pursuant to section 1226. It bears emphasizing that Plaintiffs’ entire argument hinges on their
11   absence from a list of aliens that are precluded from obtaining bond hearings, rather than any
12   affirmative textual grant of a bond hearing. In any event, this regulation only applies to detention
13   under 8 U.S.C. § 1226, not § 1225. The same is true of the history of the regulation, to the extent
14   such history is even probative. The Attorney General also specifically considered and rejected this
15   argument in deciding Matter of M-S-, 27 I. & N. at 518 (“Section 1003.19(h)(2)(i) thus does not
16   provide an exhaustive catalogue of the classes of aliens who are ineligible for bond.”) Thus,
17   Plaintiffs’ claims that Defendants were required to undergo notice-and-comment rulemaking to
18   “repeal” these regulations is incorrect, as the regulations remain in place and applicable to aliens
19   detained pursuant to section 1226. Accordingly, this claim must be dismissed.
20      VI.      The Remaining Claims Should Be Dismissed.
21            Defendants reassert their arguments that the government has not waived sovereign
22   immunity over Count V and that habeas jurisdiction is not available to challenge the timing of a
23   credible fear interview—which is not related to the fact or duration of one’s detention—in order
24   to preserve them for review.
25            Plaintiffs concede that this Court has already determined that Count VI must be dismissed
26   consistent with the Court’s order on Defendants’ first motion to dismiss.
27            Defendants reassert their argument that Counts V and VI, asserted by the Credible Fear
28
                                                   10
     DEFENDANTS’ REPLY IN SUPPORT OF                                     Department of Justice, Civil Division
     MOTION TO DISMISS                                                     Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                              P.O. Box 868 Ben Franklin Station
                                                                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (202) 616-4458
             Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 13 of 16




 1   class, are barred by 8 U.S.C. § 1252(a)(2)(A)(iv) in order to preserve them for review.
 2      VII.    The Class Claims for Injunctive Relief are Barred by Section 1252(f)(1).
 3          Plaintiffs argue that section 1252(f)(1) does not preclude this Court from issuing
 4   declaratory relief. But Defendants’ argument is that claims for classwide injunctive relief are
 5   precluded by section 1252(f)(1). Section 1252(f)(1) proscribes the “authority” of any court to
 6   “enjoin or restrain the operation” of relevant provisions of the INA, including section 1225, “other
 7   than with respect to the application of such provisions to an individual alien against whom
 8   proceedings . . . have been initiated.” 8 U.S.C. § 1252(f)(1) (emphasis added).
 9          Plaintiffs’ arguments that classwide injunctive relief is not precluded on either their
10   constitutional or statutory claims are unavailing. Plaintiffs argue that class members here are in
11   removal proceedings, and that the reference to an “individual” in section 1252(f)(1) does not bar
12   classwide relief. But their assertions run headlong into Supreme Court precedent, which held that
13   the plain language of the statutory text “prohibits federal courts from granting classwide injunctive
14   relief against the operation of §§ 1221-123[2].” Jennings, 138 S. Ct. at 850; see also Reno v. Am.-
15   Arab Anti-Discrimination Comm., 525 U.S. 471, 482 (1999) (“By its plain terms . . . that provision
16   is nothing more or less than a limit on injunctive relief. It prohibits federal courts from granting
17   classwide injunctive relief against the operation of §§ 1221-1231.”). Plaintiffs’ arguments about
18   the word individual in the statute are also meritless. They invoke Califano v. Yamasaki, 442 U.S.
19   682 (1979), a case involving an “entirely different statute” and the use of the word “individual” in
20   a completely different context. Hamama v. Adduci, 912 F.3d 869, 878 (6th Cir. 2018).
21          Plaintiffs cannot sidestep the clear application of section 1252(f)(1) by relying on this
22   Court’s previous decision that found section 1252(f)(1) inapplicable because this Court found that
23   “Plaintiffs are not asking the Court to ‘enjoin or restrain the operation of the provisions’ of any
24   statute, but instead seek an injunction against actions and policies that violate those statutes and
25   associated constitutional provisions.” ECF 91 at 19 (second emphasis added). The claims no longer
26   possess the attribute that this Court relied on to deem section 1252(f)(1) inapplicable. Instead, the
27
     claims in the TAC effectively allege that section 1225(b)(1)(B)(ii) is unconstitutional as written
28
                                                   11
     DEFENDANTS’ REPLY IN SUPPORT OF                                     Department of Justice, Civil Division
     MOTION TO DISMISS                                                     Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                              P.O. Box 868 Ben Franklin Station
                                                                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (202) 616-4458
             Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 14 of 16




 1   because it violates their due process rights, and further contend that the plain language of section
 2   1225(b)(1)(B)(ii) should not be given legal effect because Matter of M-S- violates the rulemaking
 3   requirements of the APA. Neither of those claims have a statutory basis in the INA, and although
 4   Count IV is styled as an APA claim, that heading does not obscure the true relief sought in Count
 5   IV, namely an Order construing section 1225(b)(1)(B)(ii) in a manner contrary to the plain text of
 6   the statute by enjoining Matter of M-S-. As such, neither claim can be shielded from of section
 7
     1252(f)(1), something the Supreme Court recognized in Jennings. See 138 S. Ct. at 851 (“The
 8
     Court of Appeals held that this provision did not affect its jurisdiction over respondents’ statutory
 9
     claims because those claims did not ‘seek to enjoin the operation of the immigration detention
10
     statutes, but to enjoin conduct . . . not authorized by the statutes.’ This reasoning does not seem to
11
     apply to an order granting relief on constitutional grounds.” (emphasis in original) (internal
12
     citations omitted)). And Plaintiffs’ demand for the inclusion of additional bond hearing procedures
13
     similarly “create[s] out of thin air a requirement for bond hearings that does not exist in the statute,”
14
     which places those claims within the grasp of section 1252(f)(1). Hamama, 912 F.3d at 879-80.
15
             Plaintiffs’ arguments concerning the clear statement rule are also incorrect, as section
16
     1252(f)(1) did not repeal or limit the Court’s jurisdiction to grant an individual habeas petition,
17
     and only restricted the ability to enter classwide injunctive relief. “[T]he habeas court must have
18
19   the power to order the conditional release of an individual unlawfully detained.” Boumediene v.

20   Bush, 553 U.S. 723, 779 (2008). Limiting the availability of classwide injunctive relief does not

21   suspend the writ of habeas corpus because the traditional writs of habeas corpus remain readily

22   available and “individual alien[s]” remain free to bring habeas cases. 8 U.S.C. § 1252(f)(1).

23   Furthermore, there is no common law tradition of class action habeas relief, meaning there can be

24   no Suspension Clause problem where Congress does not permit that sort of relief in habeas cases.
25   See Schall v. Martin, 467 U.S. 253, 261 n.10 (1984).
26       VIII. Conclusion
27           For the foregoing reasons, the Third Amended Complaint should be dismissed.
28
                                                     12
     DEFENDANTS’ REPLY IN SUPPORT OF                                        Department of Justice, Civil Division
     MOTION TO DISMISS                                                        Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                                 P.O. Box 868 Ben Franklin Station
                                                                                  Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                     (202) 616-4458
             Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 15 of 16



     Dated: June 22, 2019                      Respectfully submitted,
 1
 2                                             JOSEPH H. HUNT
                                               Assistant Attorney General
 3                                             Civil Division
 4
                                               WILLIAM C. PEACHEY
 5                                             Director
                                               Office of Immigration Litigation,
 6                                             District Court Section
 7
                                               EREZ REUVENI
 8                                             Assistant Director

 9                                             SARAH S. WILSON
                                               Assistant United States Attorney
10
11                                             ARCHITH RAMKUMAR
                                               Trial Attorney
12
                                               /s/Lauren C. Bingham
13
                                               LAUREN C. BINGHAM
14                                             Trial Attorney
                                               United States Department of Justice
15                                             Civil Division
                                               Office of Immigration Litigation,
16
                                               District Court Section
17                                             P.O. Box 868, Ben Franklin Station
                                               Washington, DC 20044
18                                             Phone: (202) 616-4458
                                               Lauren.C.Bingham@usdoj.gov
19
20
21
22
23
24
25
26
27
28
                                          13
     DEFENDANTS’ REPLY IN SUPPORT OF                        Department of Justice, Civil Division
     MOTION TO DISMISS                                        Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                 P.O. Box 868 Ben Franklin Station
                                                                  Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                     (202) 616-4458
             Case 2:18-cv-00928-MJP Document 142 Filed 06/21/19 Page 16 of 16




 1                                    CERTIFICATE OF SERVICE

 2
 3          I HEREBY CERTIFY that on June 22, 2019, I electronically filed the foregoing document
 4   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
 5
     served this day on all counsel of record via transmission of Notices of Electronic Filing generated
 6
     by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
 7
 8   to receive electronically filed Notices of Electronic Filing.

 9
                                                           /s/ Lauren Bingham
10
                                                           Trial Attorney
11
                                                           United States Department of Justice
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                    14
     DEFENDANTS’ REPLY IN SUPPORT OF                                    Department of Justice, Civil Division
     MOTION TO DISMISS                                                    Office of Immigration Litigation
     THIRD AMENDED COMPLAINT                                             P.O. Box 868 Ben Franklin Station
                                                                              Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                 (202) 616-4458
